DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-20 are objected to because of the following informalities:  
Claim 1 line 29: “one” should be inserted after “least”. Claims 19 and 20 should be similarly amended.
Claim 5 line 2: “PNT” should be amended as “position, navigation, and time (PNT)”.
Claim 12 line 3: “on in a” should be amended.
The remaining claims are dependent. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 12 and 17, it is unclear what the “wideband receiver circuitry” and “digital signal processing circuitry” comprise, as these elements have not been described in the specification or shown in the drawings. Fig. 9 shows elements 41, 59A, and 42 that potentially correspond to the wideband receiver circuitry, and elements 44, 46, and 48, following ADC 59V, potentially correspond to the digital signal processing circuitry, as they process digital signals and appear to be related to the NB signals (see 60, Fig. 9). However it is not clear, as the specification does not use the terms “wideband receiver circuitry” and “digital signal processing circuitry”. Either the claims or the specification should be amended to use consistent language.
Further, the “digital signal processing circuitry” has been recited as receiving first and second segments of the NB signal (lines 17-19), but it is unclear how digital signal processing circuitry alone can perform this function. Receiver circuitry, analogous to the WB receiver circuitry recite in lines 12-16, would appear to be required. Element 43 of Fig. 9 appears to correspond to such receiver circuitry. Without such receiver circuitry, it is unclear how the NB signal is received.

Regarding claim 7, lines 2-3 recite “an RF front that includes an analog to digital converter that digitizes a spectrum occupied by the WB signal”. The “RF front” appears to refer to element 41, Fig. 9, but it does not include an analog to digital converter. Instead, it is connected to a separate ADC 59A.  Further, the RF front is recited as “configured to identify the NB signal within the spectrum”, but such identification does not appear to occur until after analog to digital conversion, at element 60, Fig. 9 or step S301, Fig. 13. These inconsistencies make it unclear what the RF front comprises. The claims or the specification should be amended to use consistent language. 

Regarding claim 8 lines 1-2, it is unclear what is meant by “to implement a matched”.

Regarding claim 9 lines 2-3, it is unclear what is meant by “an associated transmission frame” in “use an input from a local time source during signal acquisition or an associated transmission frame”.

Regarding claim 10 line 1, there is no basis for any detection of offsets in power, time, and frequency.

Claims 19 and 20 recite analogous language to claim 1 and are rejected as indefinite for the same reasons. The remaining claims are dependent.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide antecedent basis for at least “wideband receiver circuitry” and “digital signal processing circuitry”.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wideband receiver circuitry and digital signal processing circuitry must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 19, and 20, the closest prior art (Dafesh US 7,120,198 B1) teaches adding new signals with spectral isolation to GPS signals (abstract) “for efficient frequency reuse within existing bandwidths” (1:20-23). Fernandez Hernandez (US 10,732,290 B2) teaches transmitting, in a GPS signal, at a given instant or a given subframe, a MAC and encryption key to be used for signal authentication (abstract). Both Dafesh and Fernandez Hernandez teach GPS receivers, which conventionally include memory, wideband receiver circuitry, and digital signal processing circuitry. However the prior art does not teach or make obvious a memory storing first and second vectors identifying first and second frequency slots and first and second time slots in which first and second segments of a narrowband signal are transmitted from a satellite, and digital signal processing circuitry receiving the first and second segments, comparing receipt time and receipt frequency of said segments with the first and second vectors to determine whether there are first and second matches, and determining that the narrowband and wideband signals are authentic if both matches exist, and preventing the wideband signal from being passed to an application if the first and second matches do not exist.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648